DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/30/2021 has been entered. 

Response to Arguments

Applicant's submission filed 06/30/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objection of record by correcting typographical errors.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 10 and 19.  Applicant’s amendments to the claims have overcome the 102 rejection over Peyman (US 8,808,268) of record by limiting the claims to the conjunctival blood vessel.  Upon further consideration, new grounds of rejection are made in view of newly found prior art references.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,376,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 - 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “at least some of the nanoparticles” twice in the claim.  The term “some” in the limitation is a relative term which renders the claim indefinite.  The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and/or amendment is required.  
Claim 13 recites the limitation “the cells”.  There is insufficient antecedent basis for this limitation in the claim as “cells” are not previously defined in the claims.  Instead, “a circulating 
Claim 17 recites the limitation “the nanoparticles” twice in the claim.  There is insufficient antecedent basis for this limitation in the claim because it is confusing which population of nanoparticles is being referred to, e.g., the nanoparticles bound to an antibody, or the functionalized nanoparticles coated with a polymer.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites the limitation “wherein the photoacoustic spectroscopic system controls the amount of thermal energy to maintain a system operator desired temperature ranging from 38°C to 45°C”.  Note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, 6 - 11, 15, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (of record; from IDS; US 8,808,268 B2; “Peyman”) in view of del Pozo-Rodríguez et al. (2013 J. Ocul. Pharmacol. Ther. 29: 173-188; “del Pozo-Rodríguez”).
Peyman teaches a method for diagnosing and monitoring treatment of tumor cells (applicant’s ‘cancer’, ‘neoplastic process’) with photoacoustic sound, hyperthermia, and nanoparticles, at a target site, e.g., a retina, wherein the methods comprise the following steps: in vitro acoustic cell analysis by taking a biological sample from the patient, e.g., blood that may contain the circulating malignant tumor cells, and adding a tumor specific antibody coated nanoparticle to the sample (col 1, ln 20-35; col 3, ln 50+; col 4, ln 1-7; col 5, ln 60+; col 6, ln 1-50; col 7, ln 30+; col 8, ln 1-25, 34-50, and 60+; col 9, ln 1-10 and 35-40; col 11, ln 30+; col 12; col 13, ln 20-30; col 14, ln 35+; col 15, ln 39+; col 16, ln 1-2; col 17, ln 1-15; col 20; and col 22, ln 1-12).  
Peyman does not teach a site alternative to the retina, e.g., the conjunctival blood vessel, as required by the claims.  
del Pozo-Rodríguez teaches that the conjunctiva is a thin transparent mucous epithelial barrier that contributes to the protection of the ocular surface, the production of the tear film, drug clearance into the systemic circulation, or drug transport to the posterior segment of the eye (p 174).  This layer may be the channel for topically  administered drugs to the back of the eye (p 174).  Its high surface area, together with a leaky vessel system, makes the conjunctiva an alternative administration route for drugs (including macromolecules) to the retina (p 174).


Potential Allowable Subject Matter

Claims 4, 5, 12 - 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618